Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Pub. 2008/0029300 A1).
With respect to claims 1-10, Harada et al. (‘300 A1) discloses a coil part comprising a powder magnetic core formed by compacting magnetic metal particles comprising a magnetic metal particle, a first insulating layer that covers a surface of the particle, a second insulating layer coated on the first layer and voids surrounded by the first or second layer wherein the first and second layers have a thickness of 1-10 nm and 1-5 nm respectively and an insulation resistivity of 1x108 Ω∙cm or higher (abstract, Fig. 1, paragraphs [0038], [0039], [0043], [0044] and [0065]). Harada et al. (‘300 A1) discloses that the first layer is made of an oxide and the second layer is made of an oxide different from that of the first layer without specifying forms of the oxides in the layers respectively (paragraph [0039]), at least suggesting that the oxides can be either in a particulate form or a continuous form (e.g. a particulate form for the first layer and a continuous form for the second layer as claimed). The first layer would obviously include a plurality of protrusions at its surface as claimed because it is in a particulate form. Furthermore, the average particle size of the oxide particles in the first layer would be about 1-10 nm in view of the thickness of the first layer disclosed by Harada et al. (‘300 A1) (paragraph [0043]). Assuming that the oxide particles in the first layer have a particle size of 10 nm, a spacing between the particles of 0-10 nm and a uniform distribution of the particles on the surface, each particle in the first layer would be present per 100-200 nm2. The ranges of the thickness of the second layer, the resistivity, the average particle size and the particle number area density disclosed or suggested by Harada et al. (‘300 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Harada et al. (‘300 A1) with an expectation of success because Harada et al. (‘300 A1) discloses or suggests the same utility over the entire disclosed or suggested ranges.
Harada et al. (‘300 A1) does not specify the permittivity as claimed in claim 5. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Harada et al. (‘300 A1)’s magnetic metal particles are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same permittivity as claimed would be expected with the claimed and Harada et al. (‘300 A1)’s magnetic metal particles.
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/29/2022